Citation Nr: 1415949	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-16 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a back disability, to include as secondary to a left hip disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to a left hip disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a left hip disability.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 2005 to July 2006.

These matters come before the Board of Veterans' Appeals (the Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey

Pursuant to the Veteran's request, a travel board hearing before a member of the Board was scheduled for November 2011.  However, the Veteran failed to appear for his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2013).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  A January 2007 rating decision that denied service connection for a left hip disability on the basis that the Veteran's left hip disability was not permanently aggravated by his military service was not appealed.

2.  The Veteran has not submitted any new and material evidence to substantiate his claim of entitlement to service connection for a left hip disability.

3.  The evidence does not show that the Veteran has a back disability that is etiologically related to a disease, injury, or event in service.

4.  The evidence does not show that the Veteran has a left knee disability that is etiologically related to a disease, injury, or event in service.

5.  The evidence does not show that the Veteran has a right knee disability that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied the Veteran's claim of entitlement to service connection for a left hip disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2006).

2.  No new and material evidence has been added since the January 2007 rating decision that would raise a reasonable possibility of sustaining the Veteran's claim of entitlement to service connection for a left hip disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A back disability was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§  3.303, 3.310 (2013).

4.  A left knee disability was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§  3.303, 3.310 (2013).

5.  A right knee disability was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§  3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
A letter from VA dated in January 2010 notified the Veteran of how to substantiate a service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied. 

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

With respect to the claim to reopen, a letter from VA dated in January 2010 notified the Veteran of the information and evidence that must be submitted to substantiate a claim for service connection and to reopen the claim based on new and material evidence, identified the specific evidence required to substantiate the elements needed for service connection that were found insufficient in the prior denial on the merits, and provided general VCAA notice for the underlying service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  Here, the Veteran's service treatment records and private treatment records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

The Board observes that the Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed back and knee disabilities.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case, a medical examination or opinion addressing Veteran's claimed back and left and right knee disabilities is unnecessary.  As discussed in more detail below, the evidence of record is against a finding that the Veteran has a current back, left knee, or right knee disability.  As there is no competent medical evidence that the Veteran has a current disability as required by the first McLendon element to support his back and knee disability claims, a remand to afford the Veteran a disability examination is not necessary.  See also Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

New and Material Claim

The Veteran filed a claim for entitlement to service connection for a left hip disability in July 2006.  The Veteran failed to report for a scheduled VA examination for his claim.  VA denied the claim on the merits in a January 2007 rating decision on the grounds that there was no evidence that the Veteran's preexisting left hip disability was permanently worsened by service.  The Veteran did not file a Notice of Disagreement or new and material evidence within one year, and the decision became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2006).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2013).

In November 2009, the Veteran filed a petition to reopen his earlier claim of entitlement to service connection for a left hip disability.  A March 2010 rating decision declined to reopen on the basis that new and material evidence had not been submitted.  The Veteran appealed that decision.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the January 2007 denial, the evidence of record consisted of service treatment records and private medical records from Jefferson-DuPont Children's Hospital from June 1, 1999 through August 13, 1999.  Also noted was the Veteran's failure to appear for a scheduled VA examination at VAMC East Orange on November 21, 2006.  Service connection was denied on the grounds that the record contained no evidence that the Veteran's left hip disability was permanently worsened as a result of service.

Since the January 2007 denial, the Veteran has submitted no additional evidence to substantiate his earlier claim of entitlement to service connection for a left hip disability.  He has only asserted that service connection is warranted.  While the Veteran's claims of entitlement to service connection for back, left knee, and right knee disabilities are new, they are not material as they do not reasonably substantiate the Veteran's underlying claim of entitlement to service connection for a left hip disability.

Thus, new and material evidence having not been received, reopening of the previously denied claim of entitlement to service connection for a left hip disability is not warranted.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156 (2013).

Service Connection Claims

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may be granted on a direct basis or as a disability secondary to an already service-connected disability.  On a secondary basis, service connection may be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).  As the Veteran's left hip disability is not currently service-connected, service connection for his other claimed disabilities on a secondary basis cannot be established.

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to the second Hickson element, evidence of in-service incurrence or aggravation of a disease or injury, the Veteran's June 2006 Report of Medical History indicated that he complained of recurrent back pain and back problems, as well as swollen or painful joints and knee trouble.  The Report of Medical History indicated that the Veteran attributed these complaints to his hip injury.  Thus, the second Hickson element is met.

With respect to the first Hickson element, a current disability, the Veteran has not presented any competent evidence of a current diagnosis or recurrent symptoms with respect to the back, left knee, or right knee.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, because there is no evidence of diagnoses or recurrent symptoms with respect to the back, left knee, or right knee disabilities, the Board finds that service connection for back, left knee, and right knee disabilities is not warranted.

The Board acknowledges that VA is statutorily required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, the evidence does not show that the Veteran has the claimed disabilities or recurrent symptoms thereof.  Accordingly, service connection is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

New and material evidence having not been received, reopening of the previously denied claim of entitlement to service connection for a left hip disability is not warranted.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


